Motion for consolidation granted to the extent of permitting all three appeals to be heard together upon a combined record, consisting of the record on appeal heretofore filed herein by the plaintiff-appellant-respondent and a( supplemental record containing all papers material to said appeals not contained in the filed record, and upon one set of appellant’s and respondent’s points, on condition that the defendant-respondent-appellant, within 10 days after the entry of this order, pays to the plaintiff-appellant-respondent one half of the costs of printing the record on appeal heretofore filed herein by the plaintiff-appellant-respondent. Concur — Botein, P. J., Valente, Stevens, Eager and Bergan, JJ.